DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2020/0365692).
Regarding claim 1, Jung discloses, in at least figure 29 and related text, a semiconductor device, comprising: 
a plurality of nanostructures (124/228, [33], [134]) on a substrate (100, [24]); 
a source/drain region (234/244/248, [135], [136]) in contact with the plurality of nanostructures (124/228, [33], [134]), comprising: 
a plurality of epitaxial end caps (234, [135]), wherein each epitaxial end cap (234, [135]) is formed at an end portion of a nanostructure of the plurality of nanostructures (124/228, [33], [134]); 
an epitaxial body (244, [135]) in contact with the plurality of epitaxial end caps (234, [135]); and 
an epitaxial top cap (248, [136]) formed on the epitaxial body (244, [135]); and 
a gate structure (330, [96]) formed on the plurality of nanostructures (124/228, [33], [134]).
Regarding claim 4, Jung discloses the semiconductor device of claim 1 as described above.
Jung further discloses, in at least figure 29 and related text, a plurality of inner spacers (220/265, [25], [48]), wherein an inner spacer of the plurality of inner spacers (220/265, [25], [48]) is formed between adjacent nanostructures of the plurality of nanostructures (124/228, [33], [134]).
Regarding claim 8, Jung discloses the semiconductor device of claim 1 as described above.
Jung further discloses, in at least figure 29 and related text, the epitaxial body (244, [135]) comprises a first atomic concentration of germanium and the plurality of epitaxial end caps (234, [135]) comprises a second atomic concentration of germanium that is lower than the first atomic concentration of germanium ([135]).
Claim(s) 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2020/0220018).
Regarding claim 11, Jang discloses, in at least figure 6 and related text, a semiconductor device, comprising: 
a plurality of nanostructures (141/142/143/151, [57], [72]), wherein a nanostructure of the plurality of nanostructures (141/142/143/151, [57], [72]) comprises a non-planar outer surface (figure); 
a gate dielectric layer (162, [22]) wrapping around each nanostructure of the plurality of nanostructures (141/142/143/151, [57], [72]); 
a gate electrode (165, [22]) disposed on the gate dielectric layer (162, [22]) and on the plurality of nanostructures (141/142/143/151, [57], [72]); and 
a source/drain region (152A/152B/154, [33]) in contact with the plurality of nanostructures (141/142/143/151, [57], [72]), comprising: 
a plurality of epitaxial end caps (152A, [32]), wherein an epitaxial end cap (152A, [32]) is formed at an end portion of the nanostructure (141/142/143/151, [57], [72]) and comprises a first dopant concentration ([32]); and 
an epitaxial body (154, [34]) in contact with the epitaxial end cap (152A, [32]) and comprising a second dopant concentration greater than the first dopant concentration ([34]).
Regarding claim 13, Jang discloses the semiconductor device of claim 11 as described above.
Jang further discloses, in at least figure 6 and related text, the epitaxial end cap (152A, [32]) comprises a crescent cross-sectional shape (figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2020/0365692) in view of Jang (US 2020/0220018).
Regarding claim 2, Jung discloses the semiconductor device of claim 1 as described above.
Jung does not explicitly disclose each epitaxial end cap of the plurality of epitaxial end caps comprises a crescent cross-sectional shape.
Jang teaches, in at least figure 6 and related text, the device comprising the epitaxial end cap (152A, [32]) comprises a crescent cross-sectional shape (figure), for the purpose of controlling the structure of the source/drain region to improve electrical properties of a semiconductor device ([113]).
Jung and Jang are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jung with the specified features of Jang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jung to have each epitaxial end cap of the plurality of epitaxial end caps comprising a crescent cross-sectional shape, as taught by Jang, for the purpose of controlling the structure of the source/drain region to improve electrical properties of a semiconductor device ([113], Jang).
Regarding claim 6, Jung discloses the semiconductor device of claim 1 as described above.
Jung does not explicitly disclose an epitaxial base formed in a groove of the substrate, wherein the epitaxial base and the plurality of epitaxial end caps are formed using a same material.
Jang teaches, in at least figure 6 and related text, the device comprising an epitaxial base (152B, [32]) formed in a groove of the substrate (105, [22]), wherein the epitaxial base (152B, [32]) and the plurality of epitaxial end caps (152A, [32]) are formed using a same material ([32]), for the purpose of controlling the structure of the source/drain region to improve electrical properties of a semiconductor device ([113]).
Jung and Jang are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jung with the specified features of Jang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jung to have the epitaxial base formed in a groove of the substrate, wherein the epitaxial base and the plurality of epitaxial end caps are formed using a same material, as taught by Jang, for the purpose of controlling the structure of the source/drain region to improve electrical properties of a semiconductor device ([113], Jang).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2020/0365692) in view of Tsai (US 2021/0234047).
Regarding claim 5, Jung discloses the semiconductor device of claim 4 as described above.
Jung does not explicitly disclose an epitaxial end cap of the plurality of epitaxial end caps is in contact with the inner spacer.
Tsai teaches, in at least figure 14 and related text, the device comprising an epitaxial end cap of the plurality of epitaxial end caps (240, [29]) is in contact with the inner spacer (238, [29]) (figure), for the purpose of retarding diffusion of the first n-type dopant, the outer epitaxial feature to reduce leakage through the APT implant region or the channel members ([41]).
Jung and Tsai are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jung with the specified features of Tsai because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jung to have the epitaxial end cap of the plurality of epitaxial end caps being in contact with the inner spacer, as taught by Tsai, for the purpose of retarding diffusion of the first n-type dopant, the outer epitaxial feature to reduce leakage through the APT implant region or the channel members ([41], Tsai).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2020/0365692) in view of Jang (US 2020/0220018), and further in view of Lee (US 2020/0020774).
Regarding claim 7, Jung in view of Jang discloses the semiconductor device of claim 6 as described above.
Jung in view of Jang does not explicitly disclose the epitaxial body comprises a first atomic concentration of germanium and the epitaxial base comprises a second atomic concentration of germanium that is lower than the first atomic concentration of germanium.
Lee teaches, in at least figure 5A and related text, the device comprising the epitaxial body (134, [43]) comprises a first atomic concentration of germanium and the epitaxial base (132, [43]) comprises a second atomic concentration of germanium that is lower than the first atomic concentration of germanium ([43]), for the purpose of reducing resistance of a source/drain region ([4]).
Jung, Jang, and Lee are analogous art because they all are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jung in view of Jang with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jung in view of Jang to have the epitaxial body comprising a first atomic concentration of germanium and the epitaxial base comprising a second atomic concentration of germanium that is lower than the first atomic concentration of germanium, as taught by Lee, for the purpose of reducing resistance of a source/drain region ([4], Lee).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2020/0220018), and further in view of Lee (US 2020/0020774).
Regarding claim 12, Jang discloses the semiconductor device of claim 11 as described above.
Jang does not explicitly disclose an epitaxial top cap formed on the epitaxial body, wherein the epitaxial top cap comprises a third dopant concentration greater than the second dopant concentration.
Lee teaches, in at least figure 5A and related text, the device comprising an epitaxial top cap (136, [51]) formed on the epitaxial body (134, [41]), wherein the epitaxial top cap (136, [51]) comprises a third dopant concentration greater than the second dopant concentration ([41], [51]), for the purpose of reducing resistance of a source/drain region ([4]).
Jung, Jang, and Lee are analogous art because they all are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jung in view of Jang with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jung in view of Jang to have the epitaxial top cap formed on the epitaxial body, wherein the epitaxial top cap comprises a third dopant concentration greater than the second dopant concentration, as taught by Lee, for the purpose of reducing resistance of a source/drain region ([4], Lee).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2020/0220018) in view of Tsai (US 2021/0234047).
Regarding claim 14, Jang discloses the semiconductor device of claim 11 as described above.
Jang does not explicitly disclose a plurality of spacers, wherein a spacer of the plurality of spacers is in contact the epitaxial end cap and with the nanostructure of the plurality of nanostructures.
Tsai teaches, in at least figure 14 and related text, the device comprising a plurality of spacers (238, [29]), wherein a spacer of the plurality of spacers (238, [29]) is in contact the epitaxial end cap (240, [29]) and with the nanostructure of the plurality of nanostructures (208, [11], [15])(figure), for the purpose of retarding diffusion of the first n-type dopant, the outer epitaxial feature to reduce leakage through the APT implant region or the channel members ([41]).
Jang and Tsai are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jang with the specified features of Tsai because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jang to have the plurality of spacers, wherein a spacer of the plurality of spacers is in contact the epitaxial end cap and with the nanostructure of the plurality of nanostructures, as taught by Tsai, for the purpose of retarding diffusion of the first n-type dopant, the outer epitaxial feature to reduce leakage through the APT implant region or the channel members ([41], Tsai).
Regarding claim 15, Jang in view of Tsai discloses the semiconductor device of claim 14 as described above.
Jang further discloses, in at least figure 6 and related text, the spacer (130, [22]) is in contact with the epitaxial body (154, [29]).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 3 that recite “each nanostructure of the plurality of nanostructures comprises a non-planar outer surface and each epitaxial end cap of the plurality of end caps comprises an inner surface contouring to the non-planar outer surface” in combination with other elements of the base claims 1 and 3.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 9 that recite “the epitaxial top cap comprises a second atomic concentration of germanium that is greater than the first atomic concentration of germanium” in combination with other elements of the base claims 1 and 9.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 10 that recite “the epitaxial body comprises a non- uniform atomic concentration of germanium that decreases from a top surface to a bottom surface of the epitaxial body” in combination with other elements of the base claims 1 and 10.
Claims 16-20 are allowed because the prior art of record, US 2020/0220018 in view of US 2021/0234047 and US 2020/0020774, neither anticipates nor render obvious the limitations of the base claims 16 that recite “etching the first epitaxial layer to form a plurality of epitaxial end caps and an epitaxial base in the recess; etching the second epitaxial layer; depositing a third epitaxial layer on the etched second epitaxial layer” in combination with other elements of the base claims 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811